Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (U.S. 20120177854) as evidenced by Charbonneau (U.S. 6,063,464) and Khanarian (U.S. 6,359,070).
	Lee teaches in Example 1 a polymer comprising 100 mol % (TPA – terephthalic acid), 9 % mol isoscorbide and 91 mol % cyclohexanedimethanol (CHDM) with an intrinsic viscosity of 0.66 (dL/g).  In ¶[0023] and ¶[0025] Lee teaches the amounts are what are found in the finally polymerized polymer and not the starting amounts.  Lee does not give the starting polymerization conditions, namely the molar amounts of each of the TPA, isoscorbide and CHDM.
	The intrinsic viscosity is measured in units of dL/g.  Intrinsic viscosity measurement is a different measurement technique than reduced viscosity.  However, the numerical value of 0.66 dL/g converts to 66 mL/g.   There is no evidence of record to suggest Lee Example 1 with an intrinsic viscosity of 0.66 dL/g when tested according to the reduced viscosity testing of the claims would have a reduced viscosity of less than 50 ml/g or 70 ml/g as recited by Claim 1. 
Note that Applicant has compared against Lee in Counter Example 1 of their specification, however, it appears this comparison may not be fair.  In ¶[0016] Lee teaches the mole ratio of the diol/glycol components to the diacid components is 1.05 to 3 and, as above, Lee is silent on the molar excess used in the polymerization.  Applicant’s polymerization “according to US 20120177854” is done with a 2 molar excess of the diol/glycol components to the diacid components in Counter Example 1.  Applicant’s inventive examples are done with a 1.1 molar excess of the diol/glycol components to the diacid and meet at least the 50 ml/g reduced viscosity teachings.  The remaining polymerization conditions between the counter example and the inventive examples are the same or substantially similar.  In counter example 2, Applicant does not disclose what the intrinsic viscosity of the counter example is in order to determine how closely the resulting product in said example relates to what is exemplified in Lee.  Note also that Lee teaches the desirable intrinsic viscosity for bottles, films and sheets is 0.5 dL/g and the above Example 1 is in excess of this viscosity.  Note that Applicant discloses in the as-filed specification on page 3 lines 9-20 that the reduced viscosity of Lee may be insufficient for the manufacture of films and/or bottles and Applicant’s specification also suggests a reduced viscosity in excess of 50 ml/g is useful for blow molding (page 6 lines 9-14; page 4 lines 23-page 5 lines 6).  However, as discussed above Lee teaches those viscosities in excess of 0.5 dL/g are desirable for film and bottle manufacturing.  Therefore, the evidence above, taken together, suggests, the intrinsic viscosity of 0.66 dl/g must be in the range of a reduced viscosity of 50 ml/g when tested accordingly.
Finally, with respect to the molar amounts Example 1 has a total mol amount of 200 mol which make the amount of (A) isosorbide 4.5 mol %, (B) CHDM 45.5 mol % and TPA 50 mol % in the final polymer which are outside the ranges of Claim 11 based on the 4.5 mol % isosorbide value alone.  All other amounts are anticipated.
The claimed amount of (A) isosorbide is 5 to 15 mol%.  As no fractional mol percents are recited and the specification does not otherwise suggest how significant figures should be considered in practicing the specification, one of ordinary skill in the art is reasonably suggested the 4.5 mol% is equivalent to rounding to 5 mol % with respect to the claimed amounts.  Therefore, it is sufficiently specific to anticipate the claimed amount of 5 mol % (A) isosorbide in the polyester of Claim 19-21 via Claim 11.
Alternatively, considering the difference between the recited 5 mol % and the 4.5 mol % exemplified by Lee, one of ordinary skill in the art is not reasonably suggested any substantial difference between the two polyesters.  There is no evidence of record to suggest otherwise. As such, one of ordinary skill in the art at the time the invention was filed would have found it obvious that the 4.5 mol % isosorbide polyester would be the same or substantially similar to that of the 5 mol % isosorbide polyester such that the two would be expected to have the same or similar properties.   This meets the recited range of (A) in the polyester recited by Claim 1. 
A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783.
Therefore, Lee anticipates, or in the alternative meets, the reduced viscosity of Claim 11 as the isosorbide, cyclohexanedimethanol (CHDM) and TPA anticipate, or on the alternative meets, the A, B and C of Claim 11 which ultimately determines the product of the processes of Claims 19-21.
Regarding Claims 19-21, these claims are product by process claims.  The process recited is evaluated for what structure it imparts on the resulting product.  The difference between Lee and the recited process is the use of a tin based catalyst and the molar ratio of the monomers.  Lee does not teach the molar ratio of the monomers involved and the claimed molar ratio range is 1.05 to 1.5 but does teach a resulting viscosity of the polymerized material of Example 1, 0.66 dL/g must be in the range of a reduced viscosity of 50 ml/g when tested accordingly. There is no evidence at this time that the type of catalyst has an significant effect on the resulting viscosity over the difference as the molar ratio range of Lee is unknown but the viscosity is reasonably suggested to be present.  Applicant’s examples, as discussed above, appear to use a much greater molar ratio range than exemplified by Lee considering the ultimate viscosity differences.  
Further with respect to the effect of catalyst on the resulting product, Charbonneau, working in the field of isosorbide polymerizations and referenced by Lee in ¶[0003] teaches in column 4 lines 31-55 that inherent viscosity is an indicator of molecular weight.  While not intrinsic or reduced viscosity, it is still viscosity, and therefore reasonably suggests viscosity is an indicator of molecular weight to a person of ordinary skill in the art.
In Column 3 lines 15-25, Charbonneau also teaches inherent viscosity is a measure of molecular weight and that for bottle, films, sheet and molding resin, higher inherent viscosities of at least 0.5 dL/g are needed. 
In Column 7 lines 65 – Column 8 lines 46, Charbonneau in a diacid process, which is taught and exemplified by Lee, instead of a two-fold excess, a smaller excess (about 10 % to about 60%) of diols to diacids is used.  (Column 8 lines 1-10).  This is a molar excess of about 1.1 to about 1.6 in terms of Lee and the instant claims.
In Column 3 lines 10-20, Charbonneau teaches is desirable to have equimolar amounts of diacid and diol monomer units in the polymer and this balance is desirable to achieve a high molecular weight. This provides evidence that catalyst type is not a major factor on the viscosity / molecular weight of the resulting polyester over another factor, such as molar ratio of starting components.   
While the above teaching of balance of diacid and diol monomers to achieve a high molecular weight is made with respect to the final polymer and not the initial polymerization conditions, taken with the teaching of using a slight excess of diol to diacid as taught by Charbonneau, one of ordinary skill in the art is reasonably suggested that using a low excess of diols to diacids would support the goal of having a balanced amount of diol and diacid monomers in the final polyester to achieve a high molecular weight and, thus, higher viscosity.  Khanarian agrees with this interpretation of the teachings of Lee and Charbonneau (Column 7 and 15-20).  Therefore, Charbonneau and Khanarian provide evidence that the molar ratio of the diol and diacid is the major factor in the final molecular weight (or viscosity) of the polymerized polyester over the catalyst type.
Lee teaches polyesters made into test bars for the testing which anticipates, or in the alternative meets, the compositions and the articles and polyester of Claims 19-21 in addition to the reason discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 20120177854) as evidenced by Charbonneau (U.S. 6,063,464) and Khanarian (U.S. 6,359,070).
	Lee teaches in Example 1 a polymer comprising 100 mol % (TPA – terephthalic acid), 9 % mol isoscorbide and 91 mol % cyclohexanedimethanol (CHDM) with an intrinsic viscosity of 0.66 (dL/g).  In ¶[0023] and ¶[0025] Lee teaches the amounts are what are found in the finally polymerized polymer and not the starting amounts.  Lee does not give the starting polymerization conditions, namely the molar amounts of each of the TPA, isoscorbide and CHDM.
	The intrinsic viscosity is measured in units of dL/g.  Intrinsic viscosity measurement is a different measurement technique than reduced viscosity.  However, the numerical value of 0.66 dL/g converts to 66 mL/g.   There is no evidence of record to suggest Lee Example 1 with an intrinsic viscosity of 0.66 dL/g when tested according to the reduced viscosity testing of the claims would have a reduced viscosity of less than 50 ml/g as recited by Claim 11. 
Note that Applicant has compared against Lee in Counter Example 1 of their specification, however, it appears this comparison may not be fair.  In ¶[0016] Lee teaches the mole ratio of the diol/glycol components to the diacid components is 1.05 to 3 and, as above, Lee is silent on the molar excess used in the polymerization.  Applicant’s polymerization “according to US 20120177854” is done with a 2 molar excess of the diol/glycol components to the diacid components in Counter Example 1.  Applicant’s inventive examples are done with a 1.1 molar excess of the diol/glycol components to the diacid and meet at least the 50 ml/g reduced viscosity teachings.  The remaining polymerization conditions between the counter example and the inventive examples are the same or substantially similar.  In counter example 2, Applicant does not disclose what the intrinsic viscosity of the counter example is in order to determine how closely the resulting product in said example relates to what is exemplified in Lee.  Note also that Lee teaches the desirable intrinsic viscosity for bottles, films and sheets is 0.5 dL/g and the above Example 1 is in excess of this viscosity.  Note that Applicant discloses in the as-filed specification on page 3 lines 9-20 that the reduced viscosity of Lee may be insufficient for the manufacture of films and/or bottles and Applicant’s specification also suggests a reduced viscosity in excess of 50 ml/g is useful for blow molding (page 6 lines 9-14; page 4 lines 23-page 5 lines 6).  However, as discussed above Lee teaches those viscosities in excess of 0.5 dL/g are desirable for film and bottle manufacturing.  Therefore, the evidence above, taken together, suggests, the intrinsic viscosity of 0.66 dl/g must be in the range of a reduced viscosity of 50 ml/g when tested accordingly.
Finally, with respect to the molar amounts Example 1 has a total mol amount of 200 mol which make the amount of (A) isosorbide 4.5 mol %, (B) CHDM 45.5 mol % and TPA 50 mol % in the final polymer which are outside the ranges of Claim 1 based on the 4.5 mol % isosorbide value alone.  Lee does not exemplify polyesters with isosorbide in the range recited by instant claim 1.  
Lee teaches CHDM and isosorbide amounts in ¶[0012], the two diols involved, which include 5 to 99 mol % CHDM and 1 to 60 mol % isosorbide.  As above, 100 TPA and 200 total mols are exemplified.  Therefore, this reasonably suggests the resulting polyesters include 4.5 mol % CHDM (5/200) to 45.5 mol % (99/200) CHDM and 0.5 mol % (1/200) to 30 mol% (60/200) of isosorbide.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to produce polyesters according to Lee in Example with varying amounts of CHDM and isosorbide in the final polymer according to the above molar amount teachings of Lee because Lee suggests these compositional limits. One of ordinary skill in the art would have been motivated to practice the invention of Lee by varying the amounts around the 4.5 mol% exemplified amount of Lee in Example 1 because it is exemplified.  As the total amount of diol component is 100 mol % this would necessarily result in a commensurate reduction in CHDM which also would also overlap the claimed amount of Component B.  No additional diols are necessary as Lee teaches almost all the diol can be CHDM. 
Absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
As above, Lee meets the reduced viscosity of Claim 11 as the isosorbide, cyclohexanedimethanol (CHDM) and TPA meet the A, B and C of Claim 11.
Regarding Claims 19-21, these claims are product by process claims.  The process recited is evaluated for what structure it imparts on the resulting product.  The difference between Lee and the recited process is the use of a tin based catalyst and the molar ratio of the monomers.  Lee does not teach the molar ratio of the monomers involved and the claimed molar ratio range is 1.05 to 1.5 but does teach a resulting viscosity of the polymerized material of Example 1, 0.66 dL/g must be in the range of a reduced viscosity of 50 ml/g when tested accordingly. There is no evidence at this time that the type of catalyst has an significant effect on the resulting viscosity over the difference as the molar ratio range of Lee is unknown but the viscosity is reasonably suggested to be present.  Applicant’s examples, as discussed above, appear to use a much greater molar ratio range than exemplified by Lee considering the ultimate viscosity differences.  
Further with respect to the effect of catalyst on the resulting product, Charbonneau, working in the field of isosorbide polymerizations and referenced by Lee in ¶[0003] teaches in column 4 lines 31-55 that inherent viscosity is an indicator of molecular weight.  While not intrinsic or reduced viscosity, it is still viscosity, and therefore reasonably suggests viscosity is an indicator of molecular weight to a person of ordinary skill in the art.
In Column 3 lines 15-25, Charbonneau also teaches inherent viscosity is a measure of molecular weight and that for bottle, films, sheet and molding resin, higher inherent viscosities of at least 0.5 dL/g are needed. 
In Column 7 lines 65 – Column 8 lines 46, Charbonneau in a diacid process, which is taught and exemplified by Lee, instead of a two-fold excess, a smaller excess (about 10 % to about 60%) of diols to diacids is used.  (Column 8 lines 1-10).  This is a molar excess of about 1.1 to about 1.6 in terms of Lee and the instant claims.
In Column 3 lines 10-20, Charbonneau teaches is desirable to have equimolar amounts of diacid and diol monomer units in the polymer and this balance is desirable to achieve a high molecular weight. This provides evidence that catalyst type is not a major factor on the viscosity / molecular weight of the resulting polyester over another factor, such as molar ratio of starting components.   
While the above teaching of balance of diacid and diol monomers to achieve a high molecular weight is made with respect to the final polymer and not the initial polymerization conditions, taken with the teaching of using a slight excess of diol to diacid as taught by Charbonneau, one of ordinary skill in the art is reasonably suggested that using a low excess of diols to diacids would support the goal of having a balanced amount of diol and diacid monomers in the final polyester to achieve a high molecular weight and, thus, higher viscosity.  Khanarian agrees with this interpretation of the teachings of Lee and Charbonneau (Column 7 and 15-20).  Therefore, Charbonneau and Khanarian provide evidence that the molar ratio of the diol and diacid is the major factor in the final molecular weight (or viscosity) of the polymerized polyester over the catalyst type.
Lee teaches polyesters made into test bars for the testing which anticipates, or in the alternative meets, the compositions and the articles and polyester of Claims 19-21 in addition to the reason discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14, 16, and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 20120177854) in view of Charbonneau (U.S. 6,063,464), Khanarian (U.S. 6,359,070), Bhattacharjee (WO2014100257), Conrad (U.S. 20030149226), Bolks (U.S. 20070248825), Molhoek (U.S. 20090186973) and Yukawa (U.S. 20090252879).
Regarding Claim 11, 22, 23, and 24, Lee teaches a polymerization process in ¶[0015] and ¶[0016] which reacts TPA – terephthalic acid, isosorbide and cyclohexanedimethanol (CHDM) to produce polyester with intrinsic viscosities in the range of, preferably, more than 0.45 dL/g and exemplifies even greater viscosities.  Lee also teaches post-polymerization polycondensation processes can be used until the desirable intrinsic viscosity can be obtained. (end of ¶[0017])  
In ¶[0016] Lee teaches the molar ratio of the diol to the diacid components is in the range of 1.05 to 3 but Lee does not teach or suggest the molar ratio of the exemplified polymerizations.
Charbonneau, working in the field of isosorbide polymerizations and referenced by Lee in ¶[0003] teaches in column 4 lines 31-55 that inherent viscosity is an indicator of molecular weight.  While not intrinsic or reduced viscosity, it is still viscosity, and therefore reasonably suggests viscosity is an indicator of molecular weight to a person of ordinary skill in the art.
In Column 3 lines 15-25, Charbonneau also teaches inherent viscosity is a measure of molecular weight and that for bottle, films, sheet and molding resin, higher inherent viscosities of at least 0.5 dL/g are needed. 
In Column 7 lines 65 – Column 8 lines 46, Charbonneau in a diacid process, which is taught and exemplified by Lee, instead of a two-fold excess, a smaller excess (about 10 % to about 60%) of diols to diacids is used.  (Column 8 lines 1-10).  This is a molar excess of about 1.1 to about 1.6 in terms of Lee and the instant claims.
In Column 3 lines 10-20, Charbonneau teaches is desirable to have equimolar amounts of diacid and diol monomer units in the polymer and this balance is desirable to achieve a high molecular weight.
While the above teaching of balance of diacid and diol monomers to achieve a high molecular weight is made with respect to the final polymer and not the initial polymerization conditions, taken with the teaching of using a slight excess of diol to diacid as taught by Charbonneau, one of ordinary skill in the art is reasonably suggested that using a low excess of diols to diacids would support the goal of having a balanced amount of diol and diacid monomers in the final polyester to achieve a high molecular weight and, thus, higher viscosity.  Khanarian agrees with this interpretation of the teachings of Lee and Charbonneau (Column 7 and 15-20) and while, the 1.05 to 3 or 1.1 to 1.6 molar ratio is not a strict stoichiometric equivalent, the combination of Lee, Charbonneau and Khanarian is directing one of ordinary skill in the art to minimizing the amount molar ratio of diol to diacid while at the same time having a slight excess of diol relative to diacid in order to obtain high molecular weight polyesters. Note Khanarian references Charbonneau (See Column 1, lines 5-20)
As above, in ¶[0016], Lee teaches the molar ratio of diol to diacid is 1.05 to 3 but does not exemplify the molar ratio of the diol and diacid components used in the polymerizations.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to practice the invention of Lee, in particular that of Example 1, by practicing the polymerizations of Lee with a molar excess of diol to diacid of 1.1 to 1.6 in the range of 1.05 to 3 taught by Lee for the advantage of creating higher molecular weight polyesters with higher viscosities as suggested by Charbonneau as discussed above.  
One of ordinary skill in the art would have been motivated to run the polymerizations of Lee until an intrinsic or inherent viscosity of more than 0.45 dl/g (intrinsic) or 0.5 dL/g (inherent) was achieved.  One of ordinary skill in the art would have also been motivated to desire even higher intrinsic or inherent viscosities including in excess of an inherent viscosity of 2.0 dL/g because Lee teaches the polymerizations can be run until a desired viscosity is achieved and Charbonneau teaches inherent viscosities are of 2.0 dL/g or even higher are desirable.  (Column 4 lines 44-46).  One of ordinary skill in the art would have been motivated to minimize the molar ratio, in other words, run the polymerizations with molar ratios as close to 1.1 as possible, in an effort to create these higher molecular weight or viscosities with Lee because of the above teachings of Charbonneau and Khanarian.
There is no evidence that inherent viscosities of more than 2.0 dL/g would not be in the range of 50 mL/g or 70 mL/g or more when tested as reduced viscosity which reads over the viscosity of Claims 11 and 23.
With respect to the molar amounts recited by Claim 24, Example 1 has a total mol amount of 200 mol which makes the amount of isosorbide 4.5 mol %, CHDM 45.5 mol % and TPA 50 mol % in the final polymer which reads over these limitations.  
Considering the difference between the recited 5 mol % and the 4.5 mol % exemplified by Lee, one of ordinary skill in the art is not reasonably suggested any substantial difference between the two polyesters.  There is no evidence of record to suggest otherwise. As such, one of ordinary skill in the art at the time the invention was filed would have found it obvious that the 4.5 mol % isosorbide polyester would be the same or substantially similar to that of the 5 mol % isosorbide polyester such that the two would be expected to have the same or similar properties.   This meets the recited range of (A) in the polyester recited by Claim 24. 
A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783.
Alternatively, with respect to the molar amounts Example 1 has a total mol amount of 200 mol which make the amount of (A) isosorbide 4.5 mol %, (B) CHDM 45.5 mol % and TPA 50 mol % in the final polymer which are outside the ranges of Claim 1 based on the 4.5 mol % isosorbide value alone.  Lee does not exemplify polyesters with isosorbide in the range recited by instant claim 24.  
Lee teaches CHDM and isosorbide amounts in ¶[0012], the two diols involved, which include 5 to 99 mol % CHDM and 1 to 60 mol % isosorbide.  As above, 100 TPA and 200 total mols are exemplified.  Therefore, this reasonably suggests the resulting polyesters include 4.5 mol % CHDM (5/200) to 45.5 mol % (99/200) CHDM and 0.5 mol % (1/200) to 30 mol% (60/200) of isosorbide.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to produce polyesters according to Lee in Example with varying amounts of CHDM and isosorbide in the final polymer according to the above molar amount teachings of Lee because Lee suggests these compositional limits. One of ordinary skill in the art would have been motivated to practice the invention of Lee by varying the amounts around the 4.5 mol% exemplified amount of Lee in Example 1 because it is exemplified.  As the total amount of diol component is 100 mol % this would necessarily result in a commensurate reduction in CHDM which also would also overlap the claimed amount of Component B.  No additional diols are necessary as Lee teaches almost all the diol can be CHDM. 
Absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 
With respect to the process steps of Claim 11 and Claim 22,  as above, in ¶[0016] Lee teaches a two-step esterification (Step 1) and polycondensation (Step 2) process wherein catalyst can be used in Step 1 if desired.  The temperatures of esterification and polycondensation (found in ¶[0017]) overlap significantly with the recited process conditions. The step of recovering the polyester is considered to be inherent to practicing the polymerizations of Lee according to Charbonneau.  Therefore, Lee and Charbonneau meet all the limitations of Claim 11 and also Claim 22.
Lee does not teach specific esterification catalysts and polycondensation catalysts are taught in ¶[0017].  These polycondensation catalysts include tin based catalysts and titanium based catalysts. 
In ¶[0015] Lee suggests esterification reactions and transesterification reactions.  This passage suggests generally equivalency of these reactions.
Bhattacharjee, working in the field of polyester polymerizations teaches that dibutyltin oxide is a preferred (trans)esterification catalysts.  (page 10 the majority of the page)  Bhattacharjee also teaches other types of transesterification catalyst include titanium (IV) alkoxides on page 10 lines 5-10.  Dibutyltin oxide is taught as a specific preferred transesterification catalyst on page 10 lines 17.  Lee teaches polycondensation catalysts which include tetraethyl titanate or tetrapropyl titanate. (¶[0017])  These are all titanium (IV) alkoxides which further suggests the transesterification catalysts known to be used in polyester synthesis are the same kinds of catalysts used for (trans)esterification
Conrad (U.S. 20030149226), working in the field of catalysts for polyester synthesis (See Table 1, for instance), teaches that esterification and polyesterification (polycondensation) catalysts examples of catalysts used in the esterification and polycondensation process include antimony, titanium, lithium and organotin compounds.  Conrad teaches mono and dibutyl tin compounds such as dibutyl tin oxide are the most widely used of organotin catalysts.  (¶[0003])  Conrad provides further evidence the polycondensation catalysts and tin catalysts, in particular that of dibutyltin oxide, can function and are known to be used as esterification and transesterification catalysts.
Bolks (U.S. 20070248825), working in the field of polyester synthesis, teaches the polyester esterification or transesterification may be optionally catalyzed by customary esterification catalysts for example dibutyltin oxide or tetrabutyl titanate. (¶[0026])  As above, tetrabutyl titanate is a titanium (IV) alkoxide of Lee and this passage of Bolks further provides evidence that transesterification catalysts, esterification catalysts and polycondensation catalysts may all be used for the same purpose.  In other words, tin catalysts taught for polycondensation are useful as transesterification or esterification catalysts as well.
Molhoek (U.S. 20090186973) teaches similar (trans)esterification teachings with respect to dibutyltin oxide and tetrabutyl titanate as Bolks. (¶[0034])
Finally, Yukawa (U.S. 20090252879), teaches For promoting the esterification or transesterification reaction, per se known catalysts are usable, including, for example, dibutyltin oxide, antimony trioxide, zinc acetate, manganese acetate, cobalt acetate, calcium acetate, lead acetate, tetrabutyl titanate, tetraisopropyl titanate, etc. in ¶[0090].  These are taught with respect to polyester synthesis. (¶[0088]-¶[0089])
Bhattacharjee, Conrad, Bolks, Molhoek and Yukawa are all from different fields of endeavor but all deal with polyester synthesis and catalysts used therein.  They establish that the catalysts teachings in polyester synthesis of Lee are not specific to isosorbide polyester synthesis and these teachings would have lent themselves as pertinent to the problem faced by the inventor, polyester synthesis, or that of one practicing Lee in order to find the appropriate esterification catalysts that would be useful in Lee as such information appears absent in Lee.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Lee, in particular that of Example 1, by using an esterification catalyst in Step (1) as suggested by Lee in ¶[0016].  One of ordinary skill in the art would have been motivated to choose a dibutyltin oxide as the esterification catalyst because it is a known and customary catalysts used in the two step polymerization process of polyester production ((trans)esterification and polycondensation) as suggested by Bhattacharjee, Conrad, Bolks, Molhoek and Yukawa and also by Lee via the teaching of tin based polycondensation catalysts in ¶[0017] for the above discussed reasons. 
There is no teaching of removal of the catalyst by Lee and therefore, the dibutyltin oxide would be expected to be present in the esterification and polycondensation steps. Additionally as one of ordinary skill in the art is placing the catalyst in the system to present for esterification, one is reasonably suggested it must be present with the monomers to be esterified, either before or after their addition.  

This reads over the tin based catalyst of Claim 11 and also the catalysts of Claims 25-27.

Regarding Claim 12 and 13, the phrase “the polymer of lower reduced viscosity in solution” is interpreted to mean a polymer of intermediate molecular weight or lower reduced viscosity when tested in solution of one step of polymerization (or step that gives a viscosity increase or molecular weight increase) than next step.  Lee does not exemplify a post polymerization process as recited by instant claims 12 and 13.  Charbonneau teaches in Column 8 lines 45-50 solid state polymerizations (SSP) may be used to achieve even higher inherent viscosities (molecular weights).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use a solid state polymerizations process on polyester of Lee, in particular that of Example 1 using a molar ratio of 1.1 to 1.6 diol to diacid for the advantage of achieving even higher inherent viscosities (or higher molecular weights) as taught by Charbonneau.  This reads over Claim 13 and must read over Claim 12 based on its dependency to Claim 13.
Regarding Claim 14, Charbonneau only teaches the SSP must be done at low Torr and at temperatures below the melting point of the polyesters.  Charbonneau nor Lee explicitly teach the recited range of temperatures for SSP.
In Column 15 lines 5-20, Charbonneau exemplifies SSP processing at 190-195 oC.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to perform the above SSP taught by Charbonneau when practicing the invention of Lee at 190-195 oC because this temperature is exemplified by Charbonneau.
This meets the limitation of instant claim 14.
Regarding Claim 16, Lee does not teach the material properties of the resulting polymers.  As above Applicant’s Counter Example 1 does not appear to fairly compare to Example 1 of Lee.  Applicant’s examples with molar amount of isosorbide similar to Example 1 of Lee’s molar amount (Examples 1 and 2) produce polyesters that are in the claimed range.  Additionally, as discussed above, Lee teaches intrinsic viscosity above 0.5 dL/g is preferred for bottle/film manufacturing and the exemplified 0.66 dL/g is well within that range and Applicant suggests reduced viscosity above 50 ml/g is desirable for bottle/film manufacturing as discussed above.  All the examples of Applicant which have the polyester with a reduced viscosity of 50 ml/g or more have the recited material properties.  Therefore, the evidence of record as discussed above reasonably suggests Example 1 of Lee must have the recited material properties of as discussed above when tested accordingly or the invention of Lee practice according to the minimized molar ratios of diol and diacid discussed above.  Applicant’s examples suggest the viscosity (or molecular weight) is what determines the heat of fusion and impact properties as opposed to the amount of isosorbide in the polyesters.  Therefore, the higher molecular weight polyesters made by minimizing the molar ratio of diol to diacid must meet the materials properties of these claims.  This meets the limitation of both claims.
 Considering the molar ratio of diol and diacid substantially overlaps the recited range of the process and the analysis of these claim limitation as discussed above, one of ordinary skill in the art is reasonably suggested the polyester of the process of Lee and Charbonneau discussed above must meet the material property limitations Claim 16.

Regarding Claims 19-21, these claims are product by process claims.  The process recited is evaluated for what structure it imparts on the resulting product.  The difference between Lee and the recited process is the use of a tin based catalyst and the molar ratio of the monomers.  Lee does not teach the molar ratio of the monomers involved and the claimed molar ratio range is 1.05 to 1.5 but does teach a resulting viscosity of the polymerized material of Example 1, 0.66 dL/g must be in the range of a reduced viscosity of 50 ml/g when tested accordingly. There is no evidence at this time that the type of catalyst has an significant effect on the resulting viscosity over the difference as the molar ratio range of Lee is unknown but the viscosity is reasonably suggested to be present.  Applicant’s examples, as discussed above, appear to use a much greater molar ratio range than exemplified by Lee considering the ultimate viscosity differences.  
Further with respect to the effect of catalyst on the resulting product, Charbonneau, working in the field of isosorbide polymerizations and referenced by Lee in ¶[0003] teaches in column 4 lines 31-55 that inherent viscosity is an indicator of molecular weight.  This provides evidence that catalyst type is not a major factor on the viscosity / molecular weight of the resulting polyester over another factor, such as molar ratio of starting components.   While not intrinsic or reduced viscosity, it is still viscosity, and therefore reasonably suggests viscosity is an indicator of molecular weight to a person of ordinary skill in the art.
In Column 3 lines 15-25, Charbonneau also teaches inherent viscosity is a measure of molecular weight and that for bottle, films, sheet and molding resin, higher inherent viscosities of at least 0.5 dL/g are needed. 
In Column 7 lines 65 – Column 8 lines 46, Charbonneau in a diacid process, which is taught and exemplified by Lee, instead of a two-fold excess, a smaller excess (about 10 % to about 60%) of diols to diacids is used.  (Column 8 lines 1-10).  This is a molar excess of about 1.1 to about 1.6 in terms of Lee and the instant claims.
In Column 3 lines 10-20, Charbonneau teaches is desirable to have equimolar amounts of diacid and diol monomer units in the polymer and this balance is desirable to achieve a high molecular weight.
While the above teaching of balance of diacid and diol monomers to achieve a high molecular weight is made with respect to the final polymer and not the initial polymerization conditions, taken with the teaching of using a slight excess of diol to diacid as taught by Charbonneau, one of ordinary skill in the art is reasonably suggested that using a low excess of diols to diacids would support the goal of having a balanced amount of diol and diacid monomers in the final polyester to achieve a high molecular weight and, thus, higher viscosity.  Khanarian agrees with this interpretation of the teachings of Lee and Charbonneau (Column 7 and 15-20).  Therefore, Charbonneau and Khanarian provide evidence that the molar ratio of the diol and diacid is the major factor in the final molecular weight (or viscosity) of the polymerized polyester over the catalyst type.
Lee teaches polyesters made into test bars for the testing which anticipates, or in the alternative meets, the compositions and the articles and polyester of Claims 19-21 in addition to the reason discussed above.

Claim 17-18 is are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 20120177854) in view of Charbonneau (U.S. 6,063,464), Khanarian (U.S. 6,359,070), Bhattacharjee (WO2014100257), Conrad (U.S. 20030149226), Bolks (U.S. 20070248825), Molhoek (U.S. 20090186973) and Yukawa (U.S. 20090252879) as applied to Claim 12 and in further view of Kao (U.S. 6,376,624), Andjelkovic (U.S. 20110040004).
Lee, Charbonneau, Khanarian, Bhattacharjee, Conrad, Bolks, Molhoek and Yukawa are applied as above.  None of Lee, Charbonneau or Khanarian teach or suggest chain extenders as recited by Claim 18.  Charbonneau teaches Solid State Polymerizations as discussed above, however.
Kao, working in the field of high viscosity, high molecular weight polyesters, teaches multifunctional polymeric chain extenders with groups selected from the group consisting of epoxy and isocyanate. (See abstract and Formula II Column 3 for an example compound).
Kao teaches solid state polymerizations are known in the art but production time is markedly increased.  (Column 1 lines 10-25).  Kao teaches the use of the disclosed polymeric chain extenders can reduce manufacturing costs and increase throughput compared to solid state polymerizations. (Column 3 lines 25-35)
Kao exemplifies the reaction of chain extender in a twin screw extruder with PET. (Column 4 lines 5-20).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to increase the molecular weight of the polyesters of Lee and Charbonneau with chain extenders as an alternative to the solid state polymerization of Charbonneau using the polymeric chain extenders of Kao for the advantage of increasing the throughput and decreasing the manufacturing cost of increase molecular weight (viscosity) of the polyesters compared to solid state polymerizations as suggested by Kao.  One of ordinary skill in the art would have been motivated to choose the reactive extrusion process of Kao discussed above because it is exemplified by Kao.
A skilled artisan would have a reasonable expectation of success in the above modification because the polyesters of Lee and Charbonneau are the reaction of diols and diacids just as in PET and the other polyesters of Kao and Andjelkovic (¶[0017]) teaches chain extenders used in isosorbide related polyesters for similar purposes.
	This reads over the recited reactive chain extension using epoxy reactive chain extenders of Claim 18.
Response to Arguments
	Applicant’s remarks and claim amendments filed February 28, 2022 have been fully considered but are not sufficient to move the case to allowance.  The §102/§103 rejection over Lee have been updated to only reject Claims 19-21 and to provide evidence to support the newly made product by process rejections of these claims.  Claims 19-21 were never previously presented as product by process claims, therefore, these modification of the rejections are necessitated by Applicant’s amendment.
	Applicant’s arguments filed February 28, 2022 have been fully considered and are not persuasive.  Applicant argues the tin catalysts taught by Lee are used in a different portion of the process and are not taught be added to the reactor then polymerized.  Applicant also argues Charbonneau and Khanarian use different catalysts than tin.  Nothing in links catalysts type to the teachings of Charbonneau and Khanarian used in the rejection of record. Therefore, this portion of the argument is not persuasive.
	As for Lee, the rejection of record has been updated to reflect the new catalyst limitation. Furthermore, nothing in Lee prevents the use of an esterification catalyst nor a tin based esterification catalyst.  Lee has been updated with Bhattacharjee, Conrad, Bolks, Molhoek and Yukawa to reflect the known use of tin based catalysts, in particular that of dibutyltin oxide, in the esterification stage of polyester polymerization.  Therefore, this argument is not persuasive. 
Applicant’s remarks to unexpected results for catalyst type have been fully considered but are not persuasive.  Applicant’s remarks represent a shift in the arguments to unexpected results based on catalyst type from the unexpected results being based on the molar ratio of diols to diacid.
Applicant argues their comparative examples demonstrate their unexpected results.  This arguments is not persuasive as the comparative example change both molar ratio and catalysts system compared to the inventive examples.  Further, it would be very surprising to assert that catalyst type has any effect on the unexpected results of the claimed invention in that Applicant prefers multiple types of catalysts for the argued stage including tin, titanium, germanium, aluminum and antimony.  (See, for instance, page 14 lines 15-25).  Applicant’s disclosure makes no remarks as to how tin catalysts are more preferred than germanium catalysts, nor otherwise suggests how one of Applicant’s preferred catalysts (germanium) does not give their argued unexpected results. Applicant’s remarks do not address this inconsistency.
Further with respect to the effect of catalyst on the resulting product, Charbonneau, working in the field of isosorbide polymerizations and referenced by Lee in ¶[0003] teaches in column 4 lines 31-55 that inherent viscosity is an indicator of molecular weight.  While not intrinsic or reduced viscosity, it is still viscosity, and therefore reasonably suggests viscosity is an indicator of molecular weight to a person of ordinary skill in the art.
In Column 3 lines 15-25, Charbonneau also teaches inherent viscosity is a measure of molecular weight and that for bottle, films, sheet and molding resin, higher inherent viscosities of at least 0.5 dL/g are needed. 
In Column 7 lines 65 – Column 8 lines 46, Charbonneau in a diacid process, which is taught and exemplified by Lee, instead of a two-fold excess, a smaller excess (about 10 % to about 60%) of diols to diacids is used.  (Column 8 lines 1-10).  This is a molar excess of about 1.1 to about 1.6 in terms of Lee and the instant claims.
In Column 3 lines 10-20, Charbonneau teaches is desirable to have equimolar amounts of diacid and diol monomer units in the polymer and this balance is desirable to achieve a high molecular weight.  This provides evidence that catalyst type is not a major factor on the viscosity / molecular weight of the resulting polyester over another factor, such as molar ratio of starting components.   
While the above teaching of balance of diacid and diol monomers to achieve a high molecular weight is made with respect to the final polymer and not the initial polymerization conditions, taken with the teaching of using a slight excess of diol to diacid as taught by Charbonneau, one of ordinary skill in the art is reasonably suggested that using a low excess of diols to diacids would support the goal of having a balanced amount of diol and diacid monomers in the final polyester to achieve a high molecular weight and, thus, higher viscosity.  Khanarian agrees with this interpretation of the teachings of Lee and Charbonneau (Column 7 and 15-20).  Therefore, Charbonneau and Khanarian provide evidence that the molar ratio of the diol and diacid is the major factor in the final molecular weight (or viscosity) of the polymerized polyester over the catalyst type.  Therefore, Applicant’s remarks to catalyst type having unexpected results are not persuasive as the catalyst type does not appear to be the main factor driving the molecular weight / viscosity findings of Applicant when comparing their inventive and comparative examples.	
Applicant makes no remarks to the product by process claims introduced with the most recent claim amendments.
For the above reasons the rejections are maintained.   Applicant is encouraged to exercise their right to appeal the decision of the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/             Primary Examiner, Art Unit 1759